           Case 1:12-cv-03359-TWT Document 157 Filed 10/09/19 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION

   MARTISHA STEVENSON
   Individually and on behalf of others
   similarly situated, et al.,

          Plaintiffs,

                  v.                            CIVIL ACTION FILE
                                                NO. 1:12-CV-3359-TWT
   THE GREAT AMERICAN DREAM,
   INC. doing business as
   Pinups, et al.,

          Defendants.


                                        ORDER


         This is an FLSA overtime case. It is before the Court on the Plaintiffs’ Motion

to Reopen Case and for Consent Judgment [Doc. 156]. No response to the motion

has been filed and it is treated as unopposed pursuant to Local Rule 7.1. The

Plaintiffs’ Motion to Reopen Case and for Consent Judgment [Doc. 156] is

GRANTED. The Clerk is directed to enter judgment in favor of the Plaintiffs in the

amount of $325,000.00 plus $1,050.00 in attorney fees.




T:\ORDERS\12\Stevenson\reopen.docx
           Case 1:12-cv-03359-TWT Document 157 Filed 10/09/19 Page 2 of 2




         SO ORDERED, this 9 day of October, 2019.


                                     /s/Thomas W. Thrash
                                     THOMAS W. THRASH, JR.
                                     United States District Judge




                                             2
T:\ORDERS\12\Stevenson\reopen.docx
